Exhibit 10.44

AMENDMENT TO

RESTRICTED SHARE UNIT AGREEMENTS

GRANTED TO PHILLIP A. GOBE

The Restricted Share Unit Agreements providing for the grant of Restricted Share
Units to Phillip A. Gobe on December 6, 2004, March 23, 2006 and August 3, 2006
under the Energy Partners, Ltd. 2006 Long Term Stock Incentive Plan are hereby
amended in the following respects:

 

  1. Section 5 is hereby amended to read in its entirety as follows:

 

“5. Termination of Employment—In the event of the termination of your employment
for any reason other than your retirement (as defined below) during the
Restricted Period, all Restricted Share Units which have not vested pursuant to
Section 4 above shall be forfeited and the Company may take any action necessary
to effect such forfeiture without further notice to you. Except as hereafter
provided in this Section 5, if your employment with the Company terminates as a
result of your retirement (as defined below), your Restricted Share Units shall
continue to vest in accordance with Section 4 above. However, if your employment
with the Company terminates as a result of your retirement and you thereafter
‘change your retirement status’ prior to the date on which all Restricted Share
Units have vested, any Restricted Share Units which have not vested pursuant to
Section 4 above shall be forfeited and the Company may take any action necessary
to effect such forfeiture without any further notice to you. For purposes of
this Section 5, ‘retirement’ shall mean a termination of your employment that is
described as a retirement by the Company in any press release issued by it or in
any document filed by it with the Securities and Exchange Commission. For
purposes of this Section 5, you will be considered to ‘change your retirement
status’ if you commence full-time employment as an executive with a business
enterprise engaged directly or through one or more subsidiaries in the oil and
gas exploration and production business or commence service on the board of
directors of such a business enterprise.”

 

  2. Section 6 is hereby amended to read in its entirety as follows:

 

“6. Payment—If any Restricted Share Units vest pursuant to Section 4 above,
certificate(s) evidencing the shares of Company Common Stock represented by
those Restricted Share Units shall be delivered to you on the vesting date.
Notwithstanding the foregoing, pursuant to Section 409A of the Internal Revenue
Code of 1986, as amended, if you are a ‘specified employee’
(within the meaning of said Section 409A and the regulations thereunder) at the
time of your retirement (as defined in Section 5 above), no payment may be made
to you under this Agreement on account of your retirement earlier than the date
which is 6 months after the date of your retirement (or, if earlier than the end
of such 6-month period, the date of your death).”

 

ENERGY PARTNERS, LTD.       By:   /s/ Richard A. Bachmann     Date:   8-21-07
Attest:   /s/ John H. Peper      

I HEREBY AGREE TO THIS AMENDMENT TO MY RESTRICTED SHARE UNIT AGREEMENTS

 

/s/ Phillip A. Gobe     Date:   8/21/07 Phillip A. Gobe      